Case 1:16-cr-00640-BMC Document 726 Filed 05/31/19 Page 1 of 1 PageID #: 10136



                     F E R T I T TA R E Y NA L , L . L . P.




     May 31, 2019

     VIA ECF
     The Honorable Brian M. Cogan
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201


            Re:     United States v. Jeffrey Shulse, et al., No. 1:16-cr-640-BMC

     Dear Judge Cogan:

            We represent Jeffrey Shulse in the above-captioned case. We respectfully
     request that Mr. Shulse’s bond conditions be modified to allow him to travel with
     his wife to San Diego from June 20 to June 23, 2019 to celebrate their 20th
     wedding anniversary.

            We have discussed this requests with Pretrial Services and the government,
     and neither objects.


                                                          Respectfully submitted,

                                                          /s/ F. Andino Reynal

     cc:    All counsel of record via ECF
            Melissa Siberon, U.S. Pretrial Services, via email




            815 Walker St., Suite 1553, Houston TX 77002      Tel: 713.228.5900   www.frlaw.us


                                                 1 of 1
